DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-, 4-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fumitaka ( JP2010065309) in view of Asai (JP2010263126).
Fumitaka is directed towards a method for pre-coating an inner surface of a chamber, including the showerhead and the surface of a substrate-supporting support base (susceptor, abstract).  It further teaches that the pre-coating is formed by sequentially depositing multiple titanium films (up to 33 films exemplified to be used to build up the desired thickness for each of a lower temperature coating and a higher temperature coating) to build up the desired pre-coating thickness, such as titanium precoating by supplying gas mixtures of TiCl4 (metal source) and H2 (hydrogen-containing) gas with chosen flowrates to the internal space to deposit each of those layers via plasma CVD [0042], these gases can be supplied as a premix [0023].    It teaches that the metal source gas and the hydrogen-containing gas are supplied at ranges of flow rates with the resulting range of taught ratios of their flow rates.  
In addition to teaching that plural films (up to 33) are deposited at lower temperatures while being place on a susceptor (support) that is heated for the coating, Fumitaka teaches that the temperature of the (up to 33 film) depositions for the lower temperature coating is a result effective variable controlling the stability and particle generation of the deposited films [0035-0036] and teaches depositing the films at different temperatures between 350oC and 680oC [0039-0041].  
Thus, it would have been obvious to one of ordinary skill in the art at the time of invention to choose the instantly claimed ranges of “a temperature of a support base in the act of forming the first film and a temperature of the support base in the act of forming the second film are set to be equal ” through process optimization such as for plural films of the lower temperature coating or for plural films of the higher temperature coating, since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the 
Furthermore,  MPEP 2144.05 (II) states: "Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. '[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.'"
Fumitaka specifically exemplifies (but does not limit) varying the flow rate for the metal source gas to be 1-20mL/min and the flow rate for hydrogen-containing gas to be 250-5000ml/min for each of the deposited layers which will result in an exemplary ratios of the flow rates [0043].  Thus it is readily apparent for the flow rates and ratio of flow rates for the processing to vary up and down within those taught ranges for the different depositions.  However, it does not specifically teach controlling the ratio of hydrogen to metal source gas.
	Asai is also directed towards depositing titanium films using titanium chloride and hydrogen reactant gases via plasma CVD and it teaches that one of the issues with depositing such films is the potential for poor step coverage [0008-0009].  It teaches that this can be controlled by adjusting the flow rates for the reactant gases (they are result effective variables) [0011] and furthermore by controlling the ratio of those gases (controlling the ratio of hydrogen in hydrogen gas to chlorine in the metal precursor gas present in the chamber during deposition, so the precursor ratio is also a result effective variable) [0013-0015].  As shown in figure 9, the flow rates also control the deposition rate, with higher metal precursor flow rates producing faster deposition [0019,0051] as long as there is sufficient hydrogen flow rate to react [0048].  Furthermore, the ratio of the flow rate of hydrogen to metal source further affects the amount of chlorine remaining in the film, with using a lot of hydrogen (a higher ratio of hydrogen to metal precursor) will reduce the amount of residual chlorine and produce a better quality film [0040].
(claims 1-3, and 9).
Claims 4-5 and 10-11: Fumitaka exemplifies controlling the pressure of the depositions to be somewhere from 400-1333Pa [0049].  Thus it is obvious for the pressure for the processing to vary up and down within those taught ranges for the depositions.  Furthermore, the pressure of the deposition is the concentration of the gases present.  MPEP 2144.05 (II) states: "Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. '[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.'"
Thus, it would have been obvious to one of ordinary skill in the art at the time of invention to choose the claimed pressures and relative pressures for each of the different depositions through process optimization of the concentrations of the reactants for each deposition, since it has been held that when the general conditions of a claim are disclosed in  (claims 11, 12 and 14).
Claims 6-8, 12, 15-17, and 20:  Fumitaka teaches that the layers can be titanium precoating layers produced by supplying gas mixtures of TiCl4 (metal source) and H2 (hydrogen-containing) gas (claims 6 and 15) with argon (inert gas)  or they can be nitride titanium deposited by using TiCl4 (metal source) and NH3 (ammonia, hydrogen-containing) gas (claims 7 and 16) and argon (inert gas), or they can be some combination of both, used to deposit each of those layers via generating a plasma with these gases [0042], these gases can be supplied as a premix [0023] (claims 8, 12, and 20).
Since Fumitaka teaches making some of the (e.g. 33) layers titanium and some titanium nitride, it would have been obvious to a person of ordinary skill in the art at the time of invention to deposit layers that could be considered the first, second, third, and fifth using titanium tetrachloride and hydrogen to deposit titanium and to deposit a layer that can be considered a fourth layer using titanium tetrachloride and ammonia, since that one specific form of what is taught when it teaches producing the stack using the different materials and doing so would produce no more than predictable results (claim 17).
Claims 13 and 14: Fumitaka teaches that the temperature of deposition is a result effective variable controlling the stability and particle generation of the deposited films [0035-0036] and teaches depositing the films at different temperatures between 350oC and 680oC [0039-0041].  Thus it is obvious for the temperature for the processing to vary up and down within those taught ranges for the depositions.  Furthermore,  MPEP 2144.05 (II) states: "Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. '[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.'"

Claims 18 and 19: Fumitaka teaches that the purpose of the precoating process, is to  after precoating the inner surface of the chamber, placing a substrate on the support base and forming a metal-containing film on  the substrate by supplying a process gas including the metal source gas and the hydrogen-containing gas to the internal space [0044-0045](claim 18).  Fumitaka further teaches that the temperature of the precoating process can be the same as that of the the titanium deposition process (on the wafer)[0040].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use the same temperature for a layer that can be considered the fifth layer of the precoating as the titanium deposition process on the substrate because Fumitaka teaches using such temperatures for the precoating layers (claim 19).
Response to Arguments
Applicant's arguments filed 12-02-2021 have been fully considered but they are not persuasive.
Regarding the argument that Fumitaka deposits its up to 33 layers, but would do so under the same conditions, as discussed above, Fumitaka specifically discusses varying parameters to deposit different layers in the different pre-coatings that are built up, such as lower temperature and higher temperature coatings, nitrided and non-nitrided coatings, so each of those layers should have its parameters optimized for its individual function and will have different parameters as a result.


Conclusion
No current claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL G HORNING whose telephone number is (571)270-5357. The examiner can normally be reached Generally Monday - Friday 8:30-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL G HORNING/            Primary Examiner, Art Unit 1712